Citation Nr: 1422223	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-08 032	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to an effective date prior to December 27, 2010 for assignment of a 100 percent rating for a psychotic disorder. 

2.  Whether there was clear and unmistakable error (CUE) by the RO in failing to grant a 100 percent evaluation for a psychotic disorder in June 2006 and April 2009 rating decisions.  


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to October 1992 and from June 1996 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which increased the evaluation of a service-connected psychotic disorder to 100 percent effective December 27, 2010.  The Veteran timely filed a notice of disagreement, stating that an EED should have been awarded.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue of whether there was clear and unmistakable error (CUE) by the RO in failing to grant a 100 percent evaluation for a psychotic disorder in June 2006 and April 2009 rating decisions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 26, 2006 and April 27, 2009 rating decisions assigning and continuing an evaluation of less than 100 percent for a psychotic disorder are final; the Veteran made an informal claim for an EED in June 2009, thus the Board can consider evidence of record dated from the last final decision, April 27, 2009.

2.  From the competent evidence of record, it is not factually ascertainable that an increase in disability occurred between April 27, 2009 and December 27, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to December 27, 2010, for a 100 percent evaluation for psychotic disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

It has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case and the supplemental statement of the case, along with various notice letters have notified the appellant of any type of evidence needed to substantiate his claim.
II.  Analysis

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, which indicates intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran asserts that he is entitled to an effective date earlier than December 27, 2010, for his disability rating of 100 percent for his service-connected psychotic disorder.

First, to address the finality of these earlier claims, a rating decision issued by the agency of original jurisdiction becomes final if no notice of disagreement is filed within one year from the date of mailing of the decision.  38 U.S.C.A. § 7105.  Such a decision is final and binding on all field offices of the VA as to conclusions based on the evidence on file at the time of the decision.  See 38 C.F.R. § 3.104.  Generally, the claim may only be readjudicated by the field offices upon receipt of new and material evidence.  38 C.F.R. § 3.156.

Historically, service connection for a psychotic disorder was initially granted in a June 2007 rating decision.  A noncompensable evaluation was assigned, effective:
July 31, 2006.  The Veteran did not appeal that determination and it became final.  

The Veteran filed an increased rating claim in December 2008.  In an April 2009 rating decision, the RO continued a noncompensable evaluation for a psychotic disorder.  In a June 2009 notice of disagreement, the Veteran again requested an increased rating for a psychotic disorder.  A September 2009 statement of the case (SOC) continued a noncompensable evaluation.  The Veteran did not subsequently perfect his appeal; thus the April 2009 rating decision became final.

The Veteran submitted a claim for an increased rating in December 2010.  The RO granted the Veteran's claim in February 2011, and assigned an effective date of December 27, 2010.  The Veteran submitted a notice of disagreement in April 2011, asserting that an EED should have been assigned.  In an October 2011 statement of the case, the RO denied the Veteran's claim for an effective date prior to December 27, 2010.

Because the Board can interpret claims broadly under 38 C.F.R. § 3.1(p), the Board interprets the Veteran's initial claim for an EED to be June 2009.  While 38 C.F.R. § 3.400(0)(2) permits the Board to consider evidence within one year of this date, the Board cannot consider evidence of record prior to the last final decision (April 27, 2009).  Thus, it is necessary to determine whether, sometime between April 27, 2009 and December 27, 2010, an increase in the Veteran's psychotic disorder became factually ascertainable.

There is no medical or lay evidence in the record from April 27, 2009 to December 27, 2010.  Thus the Board concludes that an increase in the Veteran's psychotic disorder was not factually ascertainable during the period in question, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to December 27, 2010, for assignment of a 100 percent rating for a psychotic disorder is denied.


REMAND

As noted above, the RO denied the Veteran's claim for an EED in an October 2011 SOC.  In the Veteran's March 2012 formal appeal (Form 9), the Veteran asserted that the RO committed CUE in not assigning a 100 percent rating in its June 2006 and April 2009 rating decisions.  Because the RO has not adjudicated in the first instance the issue of whether the RO committed CUE in its June 2006 and April 2009 rating decisions, the Board finds that the CUE claim must be remanded for adjudication.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the issue of CUE in June 2006 and April 2009 rating decisions assigning noncompensable evaluations for a psychotic disorder is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case addressing the issue of whether revision of the June 2006 and April 2009 rating decisions is warranted on the grounds that they contained CUE.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless the Veteran perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



                       ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



